Citation Nr: 0825462	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-37 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
service-connected bipolar disorder.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The veteran had active service from May 1978 until May 1981.  

The veteran was originally service connected for his bipolar 
condition in a November 2004 RO decision that assigned a 50 
percent rating.  

The Board refers back the veteran's expressed claim for total 
compensation rating based individual unemployability (TDIU).  
The veteran stated that he was unable to hold a job because 
of the symptomatology of his service-connected bipolar 
disorder.  Given that the RO has not rendered a rating 
decision on this issue, the Board refers this matter to the 
RO for adjudication in the first instance.  

The appeal is being remanded to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


REMAND

The Board initially notes that the veteran had a private 
examination done in July 2005.  This examination was used in 
the rating decision dated in September 2005, from which the 
veteran has appealed.  There is no VA medical examination or 
mental health evaluation of record.  

The veteran, in a statement sent in September 2006 indicates 
that he felt  that his symptoms had gotten worse "over the 
past year."  He had increased trouble sleeping, particularly 
because of the strength and frequency of his nightmares.  He 
also had irritability and anger problems, which caused him to 
"fantasize [about] causing pain to others."  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the current severity of a disability.  
See also 38 C.F.R. § 3.159 (2007).

Furthermore, the Board notes that the veteran's claim for an 
increased evaluation was within the one year period after 
original service connection.  Both the RO and the veteran, 
however, treated the veteran's request as a new claim, 
instead of as a Notice of Disagreement to the original grant 
of service connection.  

Since it is a new claim for an increased evaluation, the 
Board notes that new notice requirements for these types of 
claims was issued in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The Board notes that the Veterans' Claims Assistance Act 
(VCAA) notice provided to the veteran prior to the 
adjudication of his claim in September 2005 was not in 
compliance with the notice requirements as now dictated by 
Vazquez-Flores.  No notice which is compliant with Vazquez-
Flores has been provided the veteran, nor has the notice 
deficiencies indicated by Vazquez-Flores been properly 
remedied.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to the increased rating claim on appeal, 
such as treatment for his bipolar 
disorder since the most recent evidence 
dated in June 2006.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the AOJ should obtain and 
associate with the file all records that 
are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request that he provide a copy 
of the outstanding medical records if 
possible.  

2.  The AOJ should send the veteran 
notice as it pertains to his increased 
rating claim on appeal.  Such notice 
should be in compliance with the 
Veterans' Claims Assistance Act (VCAA), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and in particular 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

3.  The RO should then arrange for an 
appropriate VA examination of the veteran 
to determine the current severity of the 
service-connected bipolar disorder.  The 
veteran's VA claims folder, including a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner.  Any findings necessary to 
apply all pertinent rating criteria 
should be made.  

In particular, the examiner should 
identify and describe all symptomatology 
related to the veteran's currently 
diagnosed bipolar disorder.  Such 
symptomatology identified should include 
discussion of how bipolar disorder 
impairs the veteran occupationally and 
socially.  Specifically, the examiner 
should identify whether the veteran has 
homicidal or suicidal ideations; 
hallucinations or delusions; near-
continuous panic or depression; spatial 
disorientation; neglect of personal 
hygiene; illogical or irrevelant speech; 
and an inability to establish and 
maintain interpersonal relationships, and 
should so state if present.  A report of 
the examination should be typed and 
associated with the veteran's VA claims 
folder.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  After completing all indicated 
development, the AOJ should readjudicate 
the veteran's claim for an evaluation in 
excess of 50 percent for the service-
connected bipolar disorder.  In its 
decision, the AOJ should take into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  

If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations.  The veteran and his 
representative, if one should be 
appointed, should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



